VOROS, Judge
(ctncurring):
T32 I concur in the majority opinion, However, I think it worth mentioning that any error, in addition to not being obvious, was also not harmful. An error is harmful if, "absent the error, there is a reasonable likelihood of a more favorable. outcome for the appellant, or phrased differently, our confidence in the verdict is undermined." State v. Dunn, 850 P.2d 1201, 1208-09 (Utah 1993). J.C. has not shown a reasonable likelihood of a more favorable outcome-nor can I imagine one-if the witnesses had testified in proper sequence and the other boys had been asked whether their statements to the principal accorded with his trial testimony or their own.